            Case 5:20-cv-00202-gwc Document 28 Filed 04/22/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                                                            2021 APR 22 AM If: 30
                                 DISTRICT OF VERMONT

SAMUEL KERSON,                                  )
                                                )
       Plaintiff,                               )
                                                )
       V.                                       )               Case No. 5:20-cv-202
                                                )
VERMONT LAW SCHOOL,                             )
                                                )
       Defendant.                               )

                                             ORDER

       Plaintiff has requested additional time to conduct discovery and retain his own expert

concerning potential deterioration of the mural behind the proposed panel wall. (Doc. 26-2).

The court grants this request and permits 60 days commencing May 1, 2021, for discovery and

identification of an expert. The court will schedule a hearing on the pending summary judgment

motion after July 1, 2021.

       Dated at Burlington, in the District of Vermont, this 22 nd day of April, 2021.



                                                             Geoffrey W. Crawford, Chief Judge
                                                             United States District Court
